     Case: 1:18-cr-00708-CAB Doc #: 97 Filed: 01/24/20 1 of 5. PageID #: 1026




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18CR708
                                                  )
                Plaintiff,                        )   JUDGE CHRISTOPHER A. BOYKO
                                                  )
                                                  )
        v.                                        )
                                                  )
 KENNETH TYSON,                                   )   GOVERNMENT’S NOTICE OF
                                                  )   COMPLIANCE WITH ORDER
                Defendant.                        )   REGARDING MOTION TO COMPEL
                                                  )   (DOC. # 89)



       The United States of America, by and through the undersigned counsel, hereby files this

Notice of Compliance with the Court’s Order regarding Defendant’s motion to compel

production (Doc. #89). The government certifies its compliance with the Court’s Order, as

discussed below.

       The Court ordered the government to produce certain materials to Defendant Kenneth

Tyson (“Tyson”) by January 24, 2020. Specifically, the Court ordered the government to

produce documents in five categories. To the extent that the information was (1) within the

possession of the Prosecution Team and (2) within the relevant time period, the government

provided Tyson with these materials on January 24, 2020, subject to this Court’s Protective

Order governing discovery.
     Case: 1:18-cr-00708-CAB Doc #: 97 Filed: 01/24/20 2 of 5. PageID #: 1027



       I.        The financial and tax information related to M.R. and his businesses during
                 the relevant time. 1

       The government provided copies of the financial and tax materials listed on Attachment

A. The IRS cannot disclose tax information without a court order. Typically, tax returns are

disclosed under an ex parte order, pursuant to 26 U.S.C. §6103(i)(1). In this case, the

government is interpreting the Court’s order (Doc. 89) as a sufficient order that allows the IRS to

disclose the tax information of M.R. and his related entities. Thus, the government has provided

a document related to M.R.’s taxes. The government believes that Tyson is also in search of tax

documents for M.R.’s “related entities,” including RCI Services and other businesses. These

entities are not registered in the name of M.R. For example, as set forth in paragraph 16 of the

indictment, L.A. was the registered agent for RCI Services. Thus, without a court order directing

the disclosure of the L.A. or RCI Services’ tax information, the IRS cannot disclose such

information. However, to the extent the government has obtained such tax information from

non-IRS entities (i.e., private individuals), the government is producing them pursuant to this

Court’s order.




1
        For purposes of these financial documents the government defined the relevant time
period as July 2013 through September 2014, because the Court’s order states that these
materials are necessary to “understand the flow of payments – whether to third party contractors
or from Defendant to M.R.” (Doc. 89, PageID 954). Based on the allegations in the indictment,
there are no grounds to believe that such payments were made outside of this timeframe. The
last overt act alleged in Count 1 of the indictment occurred on or about July 2, 2014. Counts 2,
3, and 4 allege wires that occurred on or about November 26, 2013, December 5, 2013, and
December 11, 2013. Count 5 alleges that the conduct occurred from in or around October 2013,
through in or around July 2014.


                                                 2
     Case: 1:18-cr-00708-CAB Doc #: 97 Filed: 01/24/20 3 of 5. PageID #: 1028



       II.     SIGTARP audit files that reflect the amount of TARP funds that the Land
               Bank received for the relevant time period.

       Pursuant to the Court’s clarification (Doc. 96), the government has provided any

documents from the SIGTARP audit file reflecting the amount of TARP funds that the Land

Bank received during the relevant time period.2 In order to timely comply with this Court’s

order, the government is producing all responsive documents in SIGTARP’s audit file relating to

the TARP funds. However, the government is not waiving any potential privilege that SIGTARP

may have with respect to these materials. To the extent that Tyson intends to use these materials

at trial, the government reserves the right for SIGTARP to raise a privilege objection at that time.

       III.    Audit files related to non-TARP funds paid to the Land Bank.

       The government submits that the prosecution team is not in possession of any audit files

related to non-TARP funds paid to the Land Bank.

       IV.     All Land Bank budget documents, accounting books, interim and annual
               financial reports, policy and training documents, and internal-control
               procedures of the Land Bank; and

       The government submits that the Prosecution Team does not believe it has materials

responsive to this request.

       V.      Cell phone analysis related to paragraph 14 of the search warrant affidavit
               (provide to the Court in camera).

       The government reiterates its arguments set forth in its response to Tyson’s motion that

the cell phone analysis is not a scientific test or experiment, but rather work product of a

government agent. However, because the government anticipates using portions of this analysis

as a demonstrative exhibit at trial, the government has produced to Tyson a redacted version of



2
 This time period is 2014 through 2017. This period includes all payments made from the Land
Bank to RCI Services.


                                                  3
     Case: 1:18-cr-00708-CAB Doc #: 97 Filed: 01/24/20 4 of 5. PageID #: 1029



this analysis, as well as the underlying documents. Pursuant to the Court’s order, the

government will also provide an un-redacted version of the analysis in camera.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Chelsea S. Rice
                                                      Carmen E. Henderson (OH: 0089212)
                                                      Chelsea S. Rice (OH: 0076905)
                                                      Vanessa V. Healy (OH: 0092212)
                                                      Assistant United States Attorneys
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3967/3752
                                                      (216) 522-8355 (facsimile)
                                                      Carmen.Henderson@usdoj.gov
                                                      Chelsea.Rice@usdoj.gov
                                                      Vanessa.Healy@usdoj.gov




                                                4
     Case: 1:18-cr-00708-CAB Doc #: 97 Filed: 01/24/20 5 of 5. PageID #: 1030



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of January 2020 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Chelsea S. Rice
                                                       Chelsea S. Rice
                                                       Assistant U.S. Attorney




                                                  5
